                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CHARLES B. GILL, SR.,

                          Plaintiff,
      v.                                           Case No. 17-cv-873-pp

HEIDI MICHEL, J. MEKASH,
BRENT MEYER, and IAN HIGGINS,

                        Defendants.
______________________________________________________________________________

ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT
                                (DKT. NO. 89)
______________________________________________________________________________

      On September 16, 2019, the court granted the defendants’ motion for

summary judgment and dismissed the case.1 Dkt. No. 87. The court entered

judgment the same day. Dkt. No. 88. The plaintiff has filed a motion to alter or

amend judgment under Federal Rule of Civil Procedure 59(e). Dkt. No. 89. The

court will deny the plaintiff’s motion.

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).




The court also denied the plaintiff’s motion for summary judgment and his
1

motion to strike filings and/or motions. Dkt. No. 87.
                                          1
      The plaintiff’s motion does not present any newly-discovered evidence.

This means that, under Rule 59(e), he is entitled to relief only if he can

demonstrate that the court’s rulings constituted a manifest error of law. A

“manifest error of law” “is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.2d 601, 606

(7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill.

1997)).

      The plaintiff’s motion refers to page 26 of the court’s summary judgment

order, which addressed the defendants’ qualified immunity defense. Dkt. No.

89 at 1. He contends that there are a “plethora of cases” supporting his

position and he asks the court to find that these cases are previously well-

established law requiring the defendants to provide an alternative method to

allow him to pray outside of his cell. Id. at 2.

      In its summary judgment order, the court determined that the plaintiff

demonstrated that the defendants placed a substantial burden on his religious

practice because they forced him to choose between not praying or violating a

central tenet of his religious belief by praying in his cell (which contained a

toilet). Dkt. No. 87 at 16-17. The court also determined that it could not

conclude that the defendants had a legitimate penological justification for

requiring the plaintiff to pray in his cell. Id. at 18-23. The court concluded,

however, that the defendants were entitled to qualified immunity.

      In this case, the relevant question is whether the plaintiff had a
      clearly established constitutional right to pray outside of his cell in
                                          2
the gym or dayroom when, based on his sincere religious belief, he
could not pray in his cell. See Kemp [v. Liebel, 877 F.3d 346, 352-
53 (7th Cir. 2017)] (right allegedly violated must be defined at the
appropriate level of specificity and, outside of an obvious case,
generalized Turner framework cannot create clearly established
law).

       Because the defendants have raised a qualified immunity
defense, the plaintiff must show that it was clearly established in
the law that prohibiting him from praying in the gym or dayroom,
and requiring him to pray in his cell, violated the Free Exercise
Clause. Mannoia v. Farrow, 476 F.3d 453, 457 (7th Cir. 2007);
Alexander v. City of Milwaukee, 474 F.3d 437, 446 (7th Cir. 2007).
The plaintiff must point to a Supreme Court case, a case from the
Seventh Circuit or “a consensus of cases of persuasive authority
such that a reasonable officer could not have believed that his
actions were lawful.” Wilson v. Layne, 526 U.S. 603, 617 (1999). Or,
the plaintiff may show that “a general constitutional rule already
identified [applies] with obvious clarity to the specific conduct in
question, even though the very action in question has not previously
been held unlawful.” Michael C. v. Gresbach, 526 F.3d 1008, 1017
(7th Cir. 2008).

       In Jackson, 726 F. Supp. 2d at 1003, the Islamic prisoner
plaintiff raised a genuine issue of material fact regarding whether
the prison’s “no prayer” rule, which prevented him from praying at
his prison job and resulted in his missing one or more of his five
daily prayers, violated his rights under the Free Exercise Clause.
But the court determined that the defendants were entitled to
qualified immunity because the plaintiff pointed to no Supreme
Court or Seventh Circuit precedent to show that the defendants
should have known that they were acting unlawfully. Id. at 1003-
04.

        The plaintiff has cited no cases from the Supreme Court or the
Seventh Circuit to show that the defendants should have known that
they were acting unlawfully when they did not let him pray in the
gym or dayroom for ten days, forcing him to pray in his cell near the
toilet. The court has been unable to find case law from the Supreme
Court or from this circuit to show that the defendants should have
known that they violated the plaintiff’s constitutional rights. While
the court has identified two district court cases from other districts,
those cases did not address head-on the situation in which a Muslim
inmate had no alternative but to pray in his cell, and neither case is
binding in Wisconsin. The evidence demonstrates that the
defendants believed that they were accommodating the plaintiff—
                                  3
      Konrad had talked to Imams, had tried to get someone in to lead
      Islamic services and had asked whether prayer in the cell was
      acceptable. The plaintiff received a Halal meal and a prayer rug.
      Makesh suggested that the plaintiff block the toilet with something
      when he prayed. There is no indication that the defendants had
      reason to believe that they were violating the plaintiff’s right to freely
      exercise his religion.

             The defendants are entitled to qualified immunity. The court
      will deny the plaintiff’s motion for summary judgment and grant the
      defendants’ motion for summary judgment on the plaintiff’s free
      exercise claim.

Dkt. No. 87 at 26-27.

      In his motion to alter or amend judgment, the plaintiff cites to a number

of cases, but none of them support his contention that it was clearly

established in the law that prohibiting him from praying in the gym or

dayroom, and requiring him to pray in his cell, violated the First Amendment’s

Free Exercise Clause. The plaintiff has not shown that the court’s order

granting the defendants’ motion for summary judgment constituted a manifest

error of law. Thus, the court will deny his motion to alter or amend judgment.

      The court DENIES the plaintiff’s motion alter or amend judgment. Dkt.

No. 89.

      Dated in Milwaukee, Wisconsin this 28th day of January, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          4
